Title: To Thomas Jefferson from Philip Mazzei, 8 February 1807
From: Mazzei, Philip
To: Jefferson, Thomas


                        
                            8 Febb. 1807.
                        
                        O finalmente avute le suo nuove! Mr. Apleton mi portò la sua dei 21. 8bre. La sensazione che ne provai
                            ma non può esprimersi. Ero nel colmo della contentezza mentre l’aprivo. Ma quando giunsi alla dettagliata descrizione dei cambiati costumi, restai stordito, immobile, come un’infermo
                            che sognando larve funeste smania, non può svilupparsene e fuggire. Pi—volte, riflettendo su quel che è seguito in
                            Francia, mi son detto: “S’io fossi obbligato d’andar a Parigi, un’interna forza simpatica mi tirerebbe forse nella rue de Senne, e vedendo il caro hotel de la Rochefoucauld, che sarebbe di
                            me! Potrei io resistere?” 
                  Quando cominciai a legger la sua lettera volavo col desiderio, e mi pareva già di respirare la
                            dolce aria della mia cara Patria adottiva; La descrizione del caro vivere non mi fa specie, le cause m’affliggono. Progredendo con tanta velocità, s’io vi
                            campassi qualche anno di più—, vedrei forse la morale sull’istesso piede che la vedo in Europa. Applaudisco di vero cuore
                            alle sue savie riflessioni contro una troppo grande estension di commercio! S’io fossi costà, vedendo il sorprendente
                            cambiamento di cose seguito in si breve tempo, e riflettendo sulla causa principale che lo produce, desidererei che fosse
                            proibita ogni comunicazione con qualunque delle altre 3 parti del Mondo. Vedo la gran faraggine d’obiezioni, che mi si
                            potrebbero fare; ma vedo altresì, che sarebbe il solo mezzo di ristabilire e conservare la buona morale, senza la quale non
                            può esistere una stabile felicità; tutti i piaceri saranno frivoli, o passeggieri.  
                  (1) Se prima di legger la sua lettera mi fosse stata tolta la
                            speranza di finir la mia vita costà, sarei stato inconsolabile; ma ora bisogna ch’io rinunzi a una sì dolce aspettativa. (2) Non perchè io creda che i mali morali sieno costà neppure a ½ strada di quel che son quì, ma quà ci ero assuefatto, e costà la
                            rimembranza del passato me gli renderebbe insopportabili.(3) Merita considerazione anche quel che Ella dice dopo notificatemi la morte di
                            Beverley Randolph cioè: “You will have to look over the face of our Country, as over a field of batle; where all whom you
                            knew almost have fallen.” Se ⅌ altro io fossi solo, siccome la vita ritirata mi piace molto, potrei starvi contento
                            non ostante, in casa sua, o a poca distanza, occupandomi solamente dell’agricoltura quando lo permette la stagione, e
                            conversando coi libri nella sua assenza; ma colla moglie e una
                            figlia non è fattibile.
                        Considerando l’importanza e l’estensione delle sue occupazioni pubbliche, sento con vera gratitudine quanto
                            devo alla benevolesa a costante amicizia ⅌ essersi degnata di scrivermi una sì lunga lettera; ma siccome il
                            restar tanto tempo privo di sue nuove mi da grandissima pena, La prego di vero cuore di favorirmele più spesso che può con pochi versi, differendo piuttosto la risposta a qualche
                            articolo.
                        Mi èi dispiaciuto molto la disgrazia delle fragole d’ogni mese, la quale devesi attribuire intieramente
                            all’indiscretezza dei Capitani, ⅌ chè se vi avessero avuta l’attenzione che avevano promessa, non potevano perire
                            neppur la prima volta. Sarebbe dunque inutile il farne ulteriori spedizioni; ma voglio consultare i megliori Botanici a
                            Georgofili sulla maniera di prosciugarne e conservarne il seme, persuaso che Le farebbe gran piacere l’aver le fragole dal
                            principio d’Aprile fino a 9bre.
                        Quanto al Vino, il nuovo non può essere da infiascarsi o imbottigliarsi prima di Febbraio, e aspettando a
                            provvederlo a 8bre, non è facile di trovarne da comprare della qualità che si richieda. Siccome io conservai un poco di
                            quel moscadello di Montalcino che Le mandai, se si mantien buono anche dopo l’Estate prossima come spero, Le ne manderò in
                            bottiglie ben turate con buoni sugheri. 
                  Devesi parimente ascrivere all’incuria dei Capitani il danno seguito ai fiaschi,
                            poichè in 14 anni, che me ne feci venire a Londra centinaia di casse annualmente, non vi fù sul totale un fiasco ⅌ 100 danneggiata tra rotti e scemi; e tra tutti quei che avevo
                            meco, quando venni in Virginia nel 1773, non ve ne fù neppur un
                            scemo, nè rotto.
                        Il Comune Amico Fabbroni (avendo veduto un giornale, che parla di un’aratro inventato da Lei, la cui
                            orecchia è di molta utilità per romper le zolla colla minor forza possibile, a proposito del quale il giornalista esclama
                                heureux les Peuples dont les Chefs s’occupent de pareilles recherches, mi scrive: “Pregatelo a
                            mandarmene un disegno, o meglio anche sarebbe se volesse compiacersi di mandarne un piccolo modello. Vorrei produrlo nella
                            nostra Accademia dei Georgofili, e se l’effetto supera quello dei
                            nostri analoghi strumenti, egli sarà benemerito della nostra agricoltura.” Unisco le mie preghiere a quelle del nostro
                            degno Amico. Le ne parlai ancora in una mia precedente, ma ò voluto ripeterlo in questa, ⅌ rinn ovarlene la
                            memoria, e pregarla nuovamente di questo molto desiderato favore.
                        La prego ancora di prendere in considerazione quel che nelle mie precedenti Le dissi relativamente ai
                            Fatti di Rogers e d’Evans. Per simili casi, e ⅌ altri inconvenienti ancora che seguono quotidinnamente, dei quali
                            parlerò in appresso, sarebbe necessario di poter trattare direttamente col Supremo Governo, il che
                            non può fare un Console. Non mi dispiace, che il nostro Popolo sia poio portato ⅌ gl’impieghi Diplomatici, e se il
                            mio desiderio che s’interrompesse ogni corrispondenza col resto del Globo, o almeno dell’Europa, fosse adempito, non ce ne
                            bisognerebbe alcuno; e in tal caso volerei subito costà, colla speranza che si tarperebbero l’ali, all’avidità, alla
                            vanità, e al fasto, vere sorgenti di tutti gli altri vizj. Ma fino a tanto che questa corrispondenza continova, sarebbe
                            un’errore di non avergli dove bisognano. Quì, per ovviare agl’inconvenienti e metter le cose sur’un buon piede, lo vedo
                            necessario, e quantunque io non pensi più a ritraversar l’Atlantico, Le ripeto, che per un’anno posso esercitarlo senza
                            salario (e senza incomodo, poichè non dovrei far viaggi più lunghi di 8, o 10 ore) e che un’anno basterebbe ⅌
                            metter le cose sur un buon piede, dopo il qual tempo chiederei la mia dimissione, o continoverei se mi pervenisse un’eredità che ⅌ dritto di
                            natura mi appartenrebbe. Mi pare dunque che, esponendone Ella i
                            motivi,  e dicendo che un Concittadino il cui zelo
                                ⅌ la sua Patria adottiva non è inferiore a quello di chicchessia, offre
                            di esercitarlo senza verun salario, e che non brama neppure un regalo (mentre non si trattasse d’un gallone, o 2
                            d’acquavite di pesche) non vedo che ci potess’essere il minimo ostacolo. Le dirò di più, che mi darebbe gran consolazione
                            la pubblica testimonianza di esser considerato nella mia Patria adottiva, come buon Concittadino e degno di servirla,
                            della qual consolazione parteciperebbero gli Amici come i Parenti, uno dei quali sarebbe quasi certamente indotto a
                            lasciarmi la sopra indicata pingue eredità, mediante l’onorificenza dell’impiego, che lusingherebbe la sua vanità, che è
                                suo Dio.
                        Essendo egli figlio di un fratello del mio Avo paterno, io dovrei essere il suo erede; ma è disposto a
                            preferirmi un Mazzei, la cui famiglia è divisa dalla nostra fin dal Secolo decimo terzo, ⅌ la sola ragione che è titolato. Son certo, che ciò non
                            seguirebbe, s’io fossi decorato col carattere di M. Pl. degli S.U. E a ciò si aggiugne, che non sarei più soggetto alle
                            avanie, della quali ò fatto menzione in qualche lettera precedente. Sicchè, quantunque io servissi la mia Patria adottiva
                            senza salario, ne riceverai del benefizio bastante per altre vie. Il mio indicato parente à 86 anni; il suo stato di
                            salute è tale, che secondo l’opinion dei medici non potrà vivere
                            un’anno intiero; la sua eredità passa certamente 12,000 lire sterline, e si crede che sia circa 20,000. Spero, che la
                            sua Bontà ⅌ me si estenderà alla mia futura Vedova, e alla cara Orfalina, onde non Le dispiacerà di contribuire a
                            procurar loro del bene, con un passo che non può ledere la sua delicatezza nè dispiacere a veruno.
                        O eseguito la sua commissione con Laurenzi, che ne è
                            restato consolatissimo, e farò l’istesso con Melzi, subito che saprò dove indirizzargli una lettera.
                        Riguardo ai varj mezzi che Ella m’indica per aver qua i 1500 tolleri, preferirò le 3 cambiali a 60, 90, e 120
                            giorni dopo l’accettazione, quando troverò da esistarle, e le accompagnerò con una lettera d’avviso.
                        Mandai ⅌ mezzo suo 17 mesi sono a Mr. Bracken la
                            richiesta procura delle povere vecchie sorelle del Bellini, che ne aspettano il resultato coll’ansietà che la loro miseria
                            esige; La compassione m’induce a pregarla di rinfrescargliene la memoria ⅌ ½ di qualche emanuense.
                        Le includo copia de una mia Commendatizia, della quale (oltre originale di mio pugno) ne ò firmate 2 copie
                            fatte dal fratello del raccomandato, il quale (sebbene io non lo conosca personalmente). Ella vedrà, leggendola, che ò
                            bastanti ragioni per crederlo degno d’esserle presentato.
                        Son restato attonito alla descrizione della sorprendente siccità seguita in codesti Paesi l’estate passata.
                            Ogni giorno più son portato a supporre qualche prossimo cambiamento nel sistema solare. La progressiva diminuzion del
                            caldo è certa. Le o già più volte narrate le stravagenze che abbiamo avute qua nelle stagioni, e in tutto il regno
                            vegetale. Non ò continovato, perchè, volendo dir tutto, ci sarebbe stato da scrivere un volume in foglio. Le dirò
                            solamente, che son 2 anni, che non abbiamo avuto una buona frutta di qualsisia specie; che l’uva non è maturata; che i
                            fichi e alcune qualità di frutta che solevanmaturare nell’ 8bre, son maturate nell’Agosto, e le settembrine in 8bre; che
                            finalmente sul fine di 9bre ci fù un oragane, come quei che
                            seguono all’isole degli zuccheri (mai stato in questa parte di mondo a memoria d’Istoria) che à fatto gran danno alle
                            fabbriche, e grandissimo al Regno vegetale. Io ò safferto, generalmente parlando, meno degli altri, ed ò avuti vasi e
                            rami d’agrumi fracassati, scosciati i rami di Peschi, Albicocchi, Peri, e Susini da tegoli e dagli embrici scagliativi dal
                            tetto della mia casa, e bruciate col sal marino le foglie e le messe giovani di ogni vegetabile. Finalmente furon bruciate
                            le foglie agli Ulivi 50 miglia lontan dal mare in linea retta. 
                  Ò inteso con piacere che i 2 Scultori sieno stimati, ma
                            resto sorpreso che non mi abbiano scritto, come pure mi sorprende non poco il silenzio di Mr. Latrobe alla mie replicate
                            lettere, tanto più che dal contenuto di quella del 7 xbre 1805 egli à ben veduto, che io sono nell’obbligo di dar una
                            risposta a Mr. Thordwalsen. Una tal noncuranza non è scusabile. Io non sono totalmente ignoto a Roma; dopo che la mia
                            commissione fu eseguita, non potevo, nè dovevo tenerla ulteriormente sagreta; Thordwalsen vi è molto stimato e amato;
                            scrivendo io ai Cardinali Doria e Dugnani, che avevo conosciuti Nunzi a Parigi, e a varj altri, ò do. molto ⅌
                            insinuar che le lettere devono essere smarrite, a motivo della regnante pirateria; ma continovando, io ci farò una trista
                            figura. La prego pertanto di far sentire a Mr. Latrobe, che io non merito d’esserci esposto, mediante il suo
                            ingiustificabile silenzio.
                        Dal contenuto nel suo Messaggio del 2 xbre al Congresso, e da varie altra notizia relative all’attuale stato
                            di cose negli S.U., mi par probabile che Ella non ricuserà di servir la Patria come Pres. un’altro quadriennio, non
                            ostante la determinazione manifestatami di ritirarsi al termine di questo. Ma se Ella persistesse nella da. determinazione, o perchè prima del termine svanisse l’incertezza
                            delle relazioni estere, o per altre cause, non potrebb’Ella risolversi a soddisfare il desiderio che altre volte à avuto
                            di veder l’Italia? Pochi mesi servirebbero ⅌ vederla il viaggio ⅌ venire può computarsi un mese, e 2 quello
                            del ritorno. Ella è 11. anni più giovane di me. Non sono ancor 5 anni, che andai a Pietroburgo, viaggio infinitamente più
                            critico e penoso, di minor distanza un solo quarto, a che allungai al
                            ritorno circa 400 miglia per vedere in Altenburgo Piattoli e 3 altre persone, e circa 150 dopo giunto a Verona per veder
                            Melzi a Milano, e Celesia a Genova. Ora, mentre scrivo, l’ombra sola della speranza mi da consolazione. Credo che ci
                            guadagnerei 10 anni di vita. Io l’accompagnerei ⅌ tutto, e poi...
                            non so se persisterei nella cambiata determinazione dopo la lettura della sua lettera. Ella potrebbe facilmente fare il
                            viaggio in una delle nostre Pregate. 
                  Mi conservi la sua Benevolenza, e mi creda ex corde et usque ad mortem. Suo Devmo.,
                            Obbmo., e Affmo: Amico,
                        
                            P.S. Prima di sigillare ò vendute e indossate le 3 cambiali a Mr. George Davis, che le saranno
                                probabilmente presentate nel tempo stesso, che riceverà questa lettera.
                            Partita sul Brig. Dispatch Cap. Nickison for Baltimore.
                            La duplicata sul Brig. Swift Capn. Campbel for N. York.
                        
                    